1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11   AKRAM CHAYA,                               Case No. 2:18-cv-06923 AB (MAAx)
12                   Plaintiff,                 (PROPOSED) ORDER DISMISSING
                                                ACTION WITH PREJUDICE
13   v.
14   LIFE INSURANCE COMPANY OF
     NORTH AMERICA; MOSSY
15   NISSAN INC.’S LONG-TERM
     DISABILITY PLAN; and DOES 1 to
16   10, Inclusive,
17                   Defendants.
18
19
20         Having considered the parties’ stipulation, and good cause appearing, IT IS
21   HEREBY ORDERED that this action is dismissed as to all parties, in its entirety,
22   with prejudice, and each party is to bear their own attorneys’ fees and costs.
23
24
     DATED: January 09, 2019          ____________________________________
25                                    Hon. André Birotte Jr.
                                      United States District Judge
26
27
28
                                              -1-
